DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-11, 13-18, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1 and 3, for a hydration sensing element configured to measure an attribute regarding the saliva of the user; and another sensor configured to measure another attribute of the user, wherein the hydration sensor is configured to provide an indication to the user regarding at least a hydration state of the user based on measurements from the hydration sensing element and from the another sensor has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1 and 3.
Concerning claim 11, for a saliva sensing apparatus for a user, comprising a saliva sensing element comprising a first water-impermeable layer, having at least a surface, with at least a first conductive line and a second conductive line on the surface, with the first conductive line and the second conductive line being separated from one another on the surface, and with each of the first and second conductive lines having a first end and a second end; a sheet of water-permeable material; a second water-impermeable layer, wherein the sheet of water-permeable material is configured to be encapsulated between at least the first water-impermeable layer and the second water-impermeable layer, with a portion of the sheet of water-permeable material exposed to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792